Citation Nr: 0701471	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-12 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for accrued benefit 
purposes.   

3.  Entitlement to service connection for a heart disability, 
to include as secondary to PTSD, for accrued benefit 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  He died in April 2001.  The appellant is his 
surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2003 and February 2005, the Board remanded this 
case to satisfy a hearing request and for further evidentiary 
development.  The appellant and her representative appeared 
at a hearing held at the RO before the undersigned Veterans 
Law Judge in June 2004.  A transcript of that hearing is of 
record.  The requested development has been completed.  The 
case has now been returned to the Board for further appellate 
consideration.   

The appellant's claim for service connection of the cause of 
the veteran's death is addressed in the remand that follows 
the order section of this decision.



FINDINGS OF FACT

1.  The social and occupational impairment from the veteran's 
service-connected PTSD throughout the initial evaluation 
period more nearly approximated total impairment than 
deficiencies in most areas. 

2.  A heart disability was not present in service or within 
one year of the veteran's discharge from service, and was not 
etiologically related to service or service-connected PTSD.


CONCLUSIONS OF LAW

1.  Entitlement to an initial disability rating of 100 
percent for PTSD from the effective date of service 
connection is established for the purpose of accrued 
benefits.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R.   § 
3.1000(a) (2006).

2.  A heart disability was not incurred in or aggravated by 
active service, its incurrence or aggravation during active 
service may not be presumed, and a heart disability is not 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the appellant's claim was initially 
adjudicated before she was provided with VCAA notification.  
Pursuant to the Board's February 2005 Remand, the Appeals 
Management Center (AMC) provided the appellant with the 
notice required under the VCAA by a letter mailed in April 
2005, to include notice that she should submit any pertinent 
evidence in her possession.  Although the appellant has not 
been provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for a heart disability or an effective date for an 
increased rating for PTSD, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
explained below, the Board has determined that service 
connection is not warranted for the heart disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.  
As for the PTSD claim, the Board has determined that a 100 
percent rating is warranted throughout the initial evaluation 
period.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the appellant by obtaining the veteran's VA 
treatment records, including records dated up to the time of 
the veteran's death pursuant to the Remand.  A search of the 
general archives of the Royal Military Hospital revealed that 
no medical records relating to individual cases were in 
existence.  The appellant submitted the veteran's terminal 
hospitalization records.  Neither the appellant nor her 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate her claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO and the AMC have complied with the duty to assist 
requirements of the VCAA and the implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
AMC readjudicated the appellant's claims in September 2005.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claims would have been different had complete 
VCAA notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO and 
AMC were insignificant and non-prejudicial to the appellant.  

Accordingly, the Board will address the merits of the claims.  


General Legal Criteria

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 5121(a) 
(West 2002); 38 C.F.R. § 3.1000(a) (2006).

The Board notes that a new revision to the law regarding 
accrued benefits claims, enacted by Congress and signed by 
the President as the Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A.      
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c) (West 
2002).

Persons eligible for such payments (which are paid to the 
first living person listed) include:  the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
In all other cases, only so much of the accrued benefit may 
be paid as may be necessary to reimburse the person who bore 
the expense of last sickness or burial of the veteran.  38 
C.F.R.      § 3.1000(a)(1),(4) (2006).


Higher Initial Rating for PTSD

Evidence

In a February 2002 rating decision, the RO granted service 
connection for PTSD as the evidence showed that the veteran 
had been diagnosed with PTSD resulting from in-service 
stressful events.  The RO assigned an initial rating of 50 
percent effective from May 10, 1999, the date the veteran 
filed his claim.  

VA treatment records dated from October 1997 to April 2001 
show that the veteran complained of the following:  
depression; anger; irritability; sleep disturbances; suicidal 
ideations, but no current plan out of concern for the welfare 
of his son; flashbacks, nightmares, and intrusive thoughts of 
Vietnam; exaggerated startle response; hypervigilance; 
avoidance of all things related to the military; marital 
problems; isolative behavior; homicidal ideations towards his 
ex-wife and intermittent thoughts of hurting someone, no one 
in particular; decreased concentration; memory impairment; 
and trouble controlling his anger.

Mental status examinations revealed the following:  mood 
variously described as depressed, anxious, irritable, and 
angry; attention, concentration, judgment, and insight good, 
but intermittently noted as poor or fair; affect variously 
described as depressed, constricted, angry, anxious, 
irritable, blunted, or flattened; alert and oriented to 
person, place, and time; speech usually spontaneous and 
normal in rate and volume, but noted as slow in rate in 
January 1999 and October 1999 as well as described as a 
"push" in speech and soft speech in February 2000 and May 
2000, respectively; thought process was logical, organized, 
coherent, and goal-directed; obsessed about his health, 
finances, and son; adequately groomed, but intermittently 
hygiene or grooming noted as fair, and in November 1999, the 
veteran reported that he often went without bathing two to 
three days a week; suicidal ideations; and homicidal 
ideations.

Diagnoses noted were the following:  severe PTSD with 
depression (on a couple of occasions noted as moderate to 
severe); dysthymia; depression secondary to his medical 
disorders (hypothyroidism, hyperglycemia, and end-stage 
cardiomyopathy); and partner-relational problem.  

Global Assessment of Functioning (GAF) scores assigned were 
the following:  50 in October 1997; 45 in February 1998; 50 
in March 1998; 40 in April 1998; 35 in September 1998; 20 in 
January 1999; 40 in February 1999; 20 in September 1999; 35 
in September 1999; 45 in October 1999; 35 in November 1999; 
45 in January 2000; 40 in March 2000; 49 in March 2000; and 
40 in April 2000.  

VA treatment records further show that in April 1998 the 
veteran reported that he got into a fight with someone who 
hit the veteran first.  A July 1998 record shows that the 
veteran stated that he got upset yesterday and almost shot 
someone.  He reported that he would take the gun out of the 
truck.  An August 1998 record notes that the veteran reported 
that he almost "clobbered" his son.  A December 1998 record 
shows that the veteran reported that he worried about losing 
control and becoming physically violent.  A January 1999 
record shows that the veteran reported that he almost got 
into a couple of fights.  January 1999 emergency room records 
shows that the veteran complained that he was "losing it" 
and that he reported that he was involved in a physical 
altercation without any provocation earlier that night with a 
stranger in a parking lot restaurant.  Another record, 
however, shows that the veteran claimed that the physical 
altercation occurred with a neighbor who threw the first 
punch.  He indicated that he was so upset after the incident 
that he felt that he needed to be hospitalized.  September 
1999 emergency room records show that the veteran reported 
that he was stressed out and felt like hurting himself and 
other people especially after he received new rejection 
notices from VA.  Records dated in February 2000 and February 
2001 show that the veteran reported that he felt explosive 
and feared it might become physical.  

In an April 2000 VA psychiatric evaluation form, Dr. P.G. 
reported that the estimated degree of impairment of the 
veteran's ability to relate to other people and estimated 
degree of impairment in the conduction of daily activities, 
(e.g., ability to attend meetings, work around the house, 
socialize with friends and neighbors, etc.) were severe.  Dr. 
P.G. provided diagnoses of chronic PTSD, dysthymia, and 
partner relational problem and assigned a GAF score of 40.  
Dr. P.G. reported that the veteran was permanently and 
totally disabled on account of his mental disorder.  Dr. P.G. 
indicated that despite ongoing treatment with medications and 
psychotherapy, the veteran's prognosis was poor.  Dr. P.G. 
maintained that the veteran was unable to maintain or obtain 
gainful employment and that it was almost certain that his 
mental disorder would continue for the remainder of his life.  

In an April 2001 report on a March 2001 psychological 
evaluation conducted prior to a scheduled heart transplant, 
Dr. M.G. noted that the veteran had mild psychiatric 
impairment and a history of moderate to severe psychiatric 
difficulties.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 50 percent rating is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2006).

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed.), p.32.).  

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.

Scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Scores ranging from 11 to 20 reflect some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  Id.

Analysis

The medical evidence shows that in addition to depressive 
features associated with the veteran's PTSD, he had been 
diagnosed with dysthymia, depression secondary to his medical 
disorders, and partner-relational problem.  While the Board 
may not compensate the veteran for non service-connected 
disorders, the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  As the symptoms of the 
veteran's service-connected PTSD have not been clinically 
separated from any symptoms associated with his non service-
connected dysthymia, depression secondary to his medical 
disorders, and partner-relational problem, the Board has 
considered the overall symptomatology associated with the 
veteran's psychiatric impairment as being attributable to his 
PTSD.  

After a review of the evidence, the Board finds that a 
disability evaluation of 100 percent is warranted.  In this 
regard, the Board notes that the evidence shows that the 
veteran's treating physicians most often described his 
symptoms as severe.  The majority of his assigned GAF scores 
were 40 or below, which is indicative of serious social and 
occupational impairment.  The April 2000 VA psychiatric 
report shows that Dr. P.G. reported that the veteran was 
permanently and totally disabled on account of his 
psychiatric disorder and that the veteran was unable to 
maintain or obtain gainful employment.  The evidence also 
indicates that the veteran reportedly had a history of 
periods of violence, and additionally, over the years he 
increasingly reported that he felt like hurting other people.  
While noted that he lacked current intent, he continually had 
suicidal thoughts for several years prior to his death.  With 
regard to social impairment, the veteran reported in January 
and February 1998 that he was engaging in isolative behavior.  
Dr. P.G. also reported that the degree of impairment in the 
veteran's ability to relate to other people was severe.

In light of the foregoing, the Board finds that the level of 
disability manifested by the veteran's PTSD more nearly 
approximates the total social and occupational impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by a 70 percent evaluation.  
Accordingly, for purposes of accrued benefits, the Board 
concludes that an initial 100 percent disability rating is 
warranted for the veteran's PTSD throughout the initial 
evaluation period. 


Service Connection for a Heart Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and cardiovascular disease becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 
C.F.R.    §§ 3.307, 3.309 (2006).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R.      § 3.310(a) (2006).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

During the veteran's lifetime, he contended that he suffered 
from a heart attack during his hospitalization at the British 
Military Hospital in Kowloon, Hong Kong in 1969.  A review of 
the veteran's service medical records shows that they are 
completely devoid of any references to a heart attack.  There 
are no records from the British Military Hospital but records 
that reference the November 1969 hospitalization only 
indicate that the veteran was treated at that time for 
superficial and deep thrombophlebitis of the right leg.  

There are similarly no complaints or findings of heart 
disease documented in the service medical records.  Post-
service medical records document no evidence of heart disease 
until the 1980s.  There is also no competent medical evidence 
that shows that the veteran's heart disability was 
etiologically related to his active service or his PTSD.  In 
essence, the evidence of a relationship between the veteran's 
heart disability and his service or PTSD is limited to the 
statements of the veteran and the appellant.  This is not 
competent evidence of a nexus since laypersons, such as the 
veteran and the appellant, are not qualified to render 
medical diagnoses or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and service connection 
is not in order for a heart disability for accrued benefit 
purposes.


ORDER

An initial 100 percent disability rating for the purpose of 
accrued benefits is granted throughout the initial evaluation 
period, subject to the criteria governing the award of 
monetary benefits. 

Service connection for a heart disability, to include as 
secondary to PTSD, for accrued benefit purposes is denied. 




REMAND

The appellant has submitted evidence that the veteran might 
have been one of the 32 members from the U.S.S. New Jersey 
who entered the Republic of Vietnam in November 1968 in an 
exchange program with the 101st Airborne Division.  In 
accordance with VA's duty to assist the appellant in the 
development of the facts pertinent to her cause of death 
claim, the Board believes that development is in order to 
obtain a VA medical opinion addressing whether the veteran's 
fatal heart disease was etiologically related to his diabetes 
mellitus.

Accordingly, this case is REMANDED to the RO or the AMC, in 
Washington, D.C., for the following actions:

1.  The RO or AMC should submit the 
claims files to a VA physician with 
appropriate expertise who should be 
requested to provide a medical opinion 
concerning whether there is a 50 percent 
or better probability that the veteran's 
diabetes mellitus caused or contributed 
to his death from end stage 
cardiomyopathy.  The rationale for the 
opinion should be expressed. 

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the appellant's claim on a 
de novo basis.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The appellant need take no action unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


